       Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 MARGARET VOORHEES                                §
                                                  §
       Plaintiff                                  §
 vs.                                              §      CIVIL ACTION NO.: 4:18-cv-3748
                                                  §
 KELSEY-SEYBOLD CLINIC, P.A.                      §
                                                  §
       Defendant                                  §

                             RELATORS’ AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Margaret Voorhees (“Ms. Voorhees” or “Relator”), Plaintiff in the above

styled and numbered cause, and files this, her Original Complaint and complains of KELSEY-

SEYBOLD CLINIC (“Kelsey-Seybold” or “Defendant”), and for such cause of action would

respectfully show the Court as follows:

                                          I.     PARTIES

       1.          Ms. Voorhees is an individual who resides in Humble County, Texas. Ms.

Voorhees was formerly employed by Defendant as billing specialist. She was primarily

employed at Kelsey-Seybold in Houston, Texas, and occasionally worked at their Spring, Texas,

location.

       2.          As required under the False Claims Act, 31 U.S.C. §§ 3729 and 3730 et. seq., a

copy of this Complaint and written disclosure of all material evidence the Relator possessed at

the time the Original Complaint was filed has been provided to the Attorney General of the

United States and to the United States Attorney for the Southern District of Texas.

       3.          Ms. Voorhees has direct and independent knowledge of the facts underlying this

complaint, and the facts and allegations underlying this complaint have not been publicly

Amended Complaint                                                                     Page 1 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 2 of 10




disclosed, as public disclosure is defined under 31 U.S.C. § 3730. Ms. Voorhees is an “original

source” as that term is defined under 31 U.S.C. § 3730(e).

     4.        Kelsey-Seybold is a business that provides healthcare through 19 multispecialty

care centers and a specialized sleep center throughout the Greater Houston area. Kelsey-Seybold

has operations throughout the State of Texas. Kelsey-Seybold is a Florida Corporation doing

business in the State of Texas. Kelsey-Seybold has already made an appearance in this case.

                             II.     JURISDICTION AND VENUE

     5.        This court has jurisdiction pursuant to 31 U.S.C. §§ 3720(b) and 3732, which

provide that any action under section 3730 may be brought in any judicial district in which the

Defendant(s) resides or transacts business or in which any act proscribed by 31 U.S.C. § 3729

occurred. Defendant Kelsey-Seybold maintains operations in this jurisdiction.

     6.        Venue is proper in this district and division pursuant to 31 U.S.C. § 1391(a) and

(c) because a substantial part of the events or omissions giving rise to the claim occurred in this

district and it is the district in which the Defendant’s business is located and operated.

                                    III.    INTRODUCTION

     7.        This is an action to recover damages and civil penalties on behalf of the United

States of America arising from false and/or fraudulent records, statements and claims made, used

and caused to be made, used or presented by Kelsey-Seybold and/or its agents and employees in

violation of the Federal Civil False Claims Act (“FCA”), 31 U.S.C. §3729, et seq.

                                           IV.    FACTS

A.     Introduction

     8.        Kelsey-Seybold provides healthcare through its primary care physicians and

specialists in different medical fields throughout the Greater Houston area to individuals that are



Amended Complaint                                                                        Page 2 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 3 of 10




eligible for reimbursement by Medicare and Medicaid. Defendant is currently engaging in, and

in the past has engaged in a pattern and practice of intentionally submitting false and fraudulent

claims for reimbursement to Medicare.

     9.        Kelsey-Seybold provides services to 19 different specialty care facilities and one

sleep center in the Greater Houston area, including the Berthelsen Main Campus at 2727 West

Holcombe Blvd., Houston, Texas 77025, which Ms. Voorhees was employed for at least four (4)

days a week, and Spring Medical and Diagnostic Center at 15655 Cypress Woods Medical Dr.,

Suite 100, Houston, Texas 77014, which Ms. Voorhees was employed for at least one (1) day a

week.

     10.       Kelsey-Seybold disseminated policies and procedures that all employees,

including physicians, nurses, and billing personnel were expected to follow.

     11.       Kelsey-Seybold has control over claims for services provided by its physicians

and nurses. Kelsey-Seybold bills patients in Texas, and bills Medicare on behalf of its physicians

and nurses.

     12.       Relator began working for Kelsey-Seybold on January 23, 2017, as a billing

specialist. During her tenure with Kelsey-Seybold, Relator complained multiple times about

improper, illegal and unethical Medicare billing practices. She was constructively terminated on

November 21, 2017, after making numerous complaints to Kelsey-Seybold about unethical and

illegal practices regarding Medicare billing.

B.      Medicare Violations

     13.       Kelsey-Seybold billed federal healthcare programs for services that did not meet

Medicare coverage requirements. Kelsey-Seybold also padded its bills so as to include services




Amended Complaint                                                                    Page 3 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 4 of 10




that did not occur. Kelsey-Seybold knew or should have known that these services were

incorrectly billed under the Medicare benefits it billed for.

     14.       Medicare pays a reimbursement rate to provide reasonable and necessary medical

services to qualifying Medicare patients. Upon Relator’s arrival as an employee for Kelsey-

Seybold, Relator explained the issue of physicians coding patients as consults, rather than as new

patients. Physicians bill through their work relative value unit (“wRVU”), which determines the

amount of work that is being done by each physician and their hospital or clinic. This issue was

brought to Relator’s attention by an E&M coder named Irma. Relator then informed her boss

Maria Alcantara of the issue. Relator pointed Kelsey-Seybold to the difference in coding a

patient as a consult rather than a new patient. Using guidelines from the Association of

Community Cancer Centers, Relator told Alcantara that most patients could not be coded as

consults, which would result in a higher wRVU for physicians, rather, the patients should be

properly coded as new patients. Billing patients inappropriately as consults rather than as new

patients costs Medicare more as the inaccurate billing results in a higher wRVU for physicians.

     15.       Despite Relator’s best attempts to get Kelsey-Seybold to stop its practices,

Kelsey-Seybold physicians continued to code their visits with patients inappropriately costing

Medicare thousands of dollars.

     16.       Relator was promised that practices would change after she alerted Kelsey-

Seybold to the issues with its billing practices, however, on October 18, 2017, Relator received

an email from Dr. Patel, a department head at Kelsey-Seybold, that explained that he would

continue coding new patients as consults similar to the way it was done prior to Relator’s arrival.




Amended Complaint                                                                     Page 4 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 5 of 10




     17.       Relator witnessed this continued practice at Kelsey-Seybold. Relator was also

informed that the same issue was brought to Dr. Patel’s attention by senior coder Maria Escobar

in August of 2016 and had not been corrected in the interim.

     18.       Relator raised this issue on numerous occasions. On November 14, 2017, Relator

sent an email to Irma and copied Administrator Mary Ann McBroom. The email discussed a

meeting Relator had with Coding Improvement where 58 consult charges were reviewed but

only 9 met the correct criteria for a consult charge. Some of these consult charges were billed to

Medicare. Despite Relator repeatedly raising the issue, it was not corrected.

     19.       Relator has knowledge and belief that Kelsey-Seybold engaged in a scheme to bill

Medicare at an incorrect code without regard to patients’ actual conditions or needs, or the costs

to Medicare. This plan to maximize revenue by billing at an inappropriate code was constantly

combatted by Relator, however, her efforts were in vain.

     20.       Relator was ultimately constructively terminated based on her complaints about

these illegal and unethical billing practices. The illegal practice of billing patients to Medicare as

consults rather than new patients occurred during Relator’s entire Kelsey-Seybold employment.

C.     The False Claims Act

     21.       The False Claims Act (FCA) provides, in pertinent part, that:

               (a) Any person who (1) knowingly presents, or causes to be presented, to an
               officer or employee of the United States Government or a member of the Armed
               Forces of the United States a false or fraudulent claim for payment or approval;
               (2) knowingly makes, uses, or causes to be made or used, a false record or
               statement to get a false or fraudulent claim paid or approved by the Government;
               (3) conspires to defraud the Government by getting a false or fraudulent claim
               paid or approved by the Government; . . . or (7) knowingly makes, uses, or causes
               to be made or used, a false record or statement to conceal, avoid, or decrease an
               obligation to pay or transmit money or property to the Government,
               ***


Amended Complaint                                                                       Page 5 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 6 of 10




               is liable to the United States Government for a civil penalty of not less than
               $5,000 and not more than $10,000, plus 3 times the amount of damages which the
               Government sustains because of the act of that person
               ****
               (b) For purposes of this section, the terms "knowing" and "knowingly" mean that
               a person, with respect to information (1) has actual knowledge of the information;
               (2) acts in deliberate ignorance of the truth or falsity of the information; or (3)
               acts in reckless disregard of the truth or falsity of the information, and no proof of
               specific intent to defraud is required.
               31 U.S.C. § 3729.

D.     New Patients versus Consultation

       22.     Medicare Part B will only cover those services that are "reasonable" and

"necessary." See 42 U.S.C. § 1395y(a)(l)(A) ("[N]o payment may be made under part A or part B

of this subchapter for any expenses incurred for items or services ... which ... are not reasonable

and necessary for the diagnosis or treatment of illness or injury or to improve the functioning of

a malformed body member").

       23.     Coding is important for billing practices to ensure the billing is both reasonable

and necessary. Kelsey-Seybold, however, ignores the implications of coding patients correctly. A

new patient code solely applies to a patient who has not received professional service from that

physician or a physician in the same specialty or practice within a specified time. A consultation

code solely applies to a physician whose opinion regarding an evaluation was either requested by

another physician or from another source that referred the patient to the physician.

       24.     Therefore, in order to bill properly, Kelsey-Seybold has a duty to inform its

physicians and nurses of the differences in coding practices. Relator attempted to disseminate

this information to no avail.




Amended Complaint                                                                      Page 6 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 7 of 10




       25.     In order to assess the reasonableness and necessity of services and determine

whether reimbursement is appropriate, Medicare requires proper and complete documentation of

the services rendered to beneficiaries with accurate coding information.

F.     Ms. Voorhees’ Complaints and her Constructive Termination

       26.     On January 23, 2017, Relator began working for Kelsey-Seybold. Ms. Voorhees,

after working for Kelsey-Seybold for two (2) months, discovered many billing issues. With the

intent to disclose and correct the billing issues, Ms. Voorhees brought the issues to her boss,

Cristiana Alcantara’s attention. Ms. Alcantara instructed Ms. Voorhees to create an issues and

resolution spreadsheet. The billing issues that Ms. Voorhees complained about were not new to

Kelsey-Seybold because her boss, Ms. Alcantara, informed Ms. Voorhees about her issues list.

       27.     In August of 2017, Ms. Voorhees informed Kelsey-Seybold that United

Healthcare planned on stopping its acceptance of consult codes beginning on October 1, 2017.

       28.     Ms. Voorhees recognized this as an opportunity to inform the Kelsey-Seybold

team, yet again, that billing patients as consults rather than new patients was typically incorrect.

United Healthcare in October 2017 delayed its planned change, and Kelsey-Seybold doctors and

nurses continued its illegal practice. Ms. Voorhees even went as far as changing billing codes,

which drew the ire of Dr. Patel. Despite her explanation regarding the different codes, Ms.

Voorhees billing complaints were always placed on the back burner.

       29.     In fear of violating her ethical duties, Ms. Voorhees contacted the Office of

Inspector General (“OIG”). Ms. Voorhees alerted her superiors at Kelsey-Seybold during a

meeting on October 25, 2017, of the information she received from the OIG. An official from the

OIG informed Ms. Voorhees that she should not touch or place her name on any of the claims

that Kelsey-Seybold was billing incorrectly.



Amended Complaint                                                                      Page 7 of 10
      Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 8 of 10




          30.    After informing her superiors at Kelsey-Seybold about her call to the OIG, Ms.

Voorhees received disparate treatment. She was constantly subjected to being under watchful

eyes of the Administrator, Mary Ann McBroom, given additional tasks, as well as being yelled at

and questioned when she responded to tasks in which were more of a clinical nature rather than

billing. The treatment became so bad that Ms. Voorhees contacted the OIG again and filed an

official complaint. The disparate treatment from her superiors, however, did not cease. As Ms.

Voorhees complained about the inappropriate billing, she was ignored. Because of the treatment

she endured, Ms. Voorhees was forced to resign in November of 2017.

31.       Attached hereto and made part of this Complaint is Exhibit A which contains documents

supportive of Mr. Voorhees’ claims. These documents have been provided to the Attorney

General of the United States and to the United States Attorney for the Southern District of Texas.

                                  V.      CAUSES OF ACTION

                            COUNT I:       False or Fraudulent Claims

      32.        Relator repeats and re-alleges paragraphs 1 through 28 above, as if fully set forth

herein.

      33.        Defendant knowingly presented, or caused to be presented, to an officer or

employee of the United States Government, false or fraudulent claims for payment or approval,

in violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A), specifically, claims for payment

to Medicare and Medicaid for billing new patients as consults, despite Relator’s best efforts to

warn Defendant to cease such practices.

      34.        Because of Defendant’s illegal acts, the United States sustained damages in an

amount to be determined at trial, and therefore is entitled to treble damages under the False

Claims Act, plus civil penalties of not less than $5,500 and up to $11,000 for each violation.



Amended Complaint                                                                      Page 8 of 10
     Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 9 of 10




                                  COUNT II:       False Statements

      35.       Relator repeats and re-alleges paragraphs 1 through 59 above, as if fully set forth

herein.

      36.       Defendant knowingly made, used, or caused to be made or used a false record or

statement material to a false or fraudulent claim, in violation of the False Claims Act, 31 U.S.C.

§ 3729(a)(1)(B). Because of the Defendants' acts, the United States sustained damages in an

amount to be determined at trial, and therefore is entitled to treble damages under the False

Claims Act, plus civil penalties of not less than $5,500 and up to $11,000 for each violation.

                                 Count III:      Unjust Enrichment

      37.       Relator repeats and re-alleges paragraphs 1 through 59 above, as if fully set forth

herein.

      38.       During the time period of Relator’s employment with Kelsey-Seybold, the United

States paid Medicare and Medicaid costs for services that were inappropriately coded, despite

Relator’s warnings.

      39.       By directly or indirectly obtaining federal funds from Medicare to which they

were not entitled Defendant was unjustly enriched at the expense of the United States, and are

liable to account and pay for their illegal billing practice.

                                          V.      PRAYER

          WHEREFORE, PREMISES CONSIDERED, Relator and the United States of

America demand a trial by jury and, after final trial, that judgment be rendered against the

Defendants, jointly and severally, as follows:

          A.    for damages that are as yet indeterminable, for violations of the False Claims Act,
                31 U.S.C. § 3729(a)(1), (2), and (3);

          B.    for treble the damages found for violations of 31 U.S.C. § 3729(a)(1), (2), and (3);


Amended Complaint                                                                      Page 9 of 10
   Case 4:18-cv-03748 Document 20 Filed on 07/07/20 in TXSD Page 10 of 10




      C.    for damages that are as yet indeterminable, for violations of the False Claims Act,
            31 U.S.C. 3730(h);

      D.    for a fine of not less than $5,500 or the minimum amount imposed as provided by
            31 U.S.C. Section 3729(a), if that amount exceeds $5,500, and not more than
            $11,000 or the maximum amount imposed as provided by 31 U.S.C. Section
            3729(a), if that amount exceeds $11,000, for each unlawful act committed;

      E.    for litigation costs;

      F.    for special damages;

      G.    for reasonable attorneys’ fees and costs; and

      H.    for such other and further relief, at law or in equity, to which Relators are justly
            entitled.




                                          Respectfully submitted,




                                          By:
                                          Alfonso Kennard, Jr.
                                          Texas Bar No. 24036888
                                          alfonso.kennard@kennardlaw.com
                                          ATTORNEY IN CHARGE
                                          Texas Bar No. 24104276
                                          2603 Augusta Dr., Suite 1450
                                          Houston, TX 77057
                                          (713)742-0900 (main)
                                          (713)742-0951 (facsimile)
                                          ATTORNEYS FOR RELATOR
                                          MARGARET VOORHEES




Amended Complaint                                                                 Page 10 of 10
